726 N.W.2d 43 (2007)
46TH CIRCUIT TRIAL COURT, Plaintiff, Counter-Defendant, Third-Party Plaintiff-Appellee,
v.
COUNTY OF CRAWFORD and Crawford County Board of Commissioners, Defendants, Counter-Plaintiffs, Third-Party Plaintiffs, and
County of Kalkaska, Third-Party Plaintiff, Counter-Defendant, and
County of Otsego, Third-Party Defendant-Appellee, and
Cohl Stoker Toskey & McGlinchey PC, Appellant.
Docket No. 128882, COA No. 254181.
Supreme Court of Michigan.
January 29, 2007.
*44 On order of the Court, the motion for reconsideration of this Court's November 1, 2006 order is considered, and it is GRANTED. In light of the fact that the circuit court did not impose sanctions on Kalkaska or Crawford Counties in this case, but only imposed sanctions on Cohl, Stoker, Toskey & McGlinchey, P.C., and the parties concede that if sanctions are paid by Cohl, Stoker, Toskey & McGlinchey, P.C., the 46th Circuit Trial Court will not receive a double recovery of its attorney fees, we VACATE that part of our November 1, 2006 order that vacated the Court of Appeals opinion in part and remanded this case to the Court of Appeals. On reconsideration, the application for leave to appeal the May 3, 2005 judgment of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.